DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1, 2, 4-7, 9-12, 14 and 15 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of traffic intersection channelization adjusting method.  A method enables realizing the intelligent detection of unreasonable lane flow directions of non-motorized vehicle channelization without manual investigation, and improving the efficiency of non-motor vehicle channelization adjustment.  The method involves obtaining traffic characteristics of multiple target locations when a target flow vehicle travels upstream to downstream through a traffic junction in a preset time period. Traffic change information of a vehicle flow direction at a traffic intersection is generated according to the traffic characteristics of multiple target locations. Non-motor vehicle channelization adjustment information of the traffic intersection is generated when traffic change information of the vehicle flow direction satisfies a preset change distribution. Speed features are calculated corresponding to multiple preset target locations according to a location feature and time feature in target.  A traffic change curve of the traffic intersection is generated by performing calculation on the first traffic characteristic at each of the plurality of target positions based on a preset function.  The traffic change curve of the traffic intersection is generated by performing calculation on the first traffic characteristic at each of the plurality of target positions based on the preset function. Variables of the preset function are target positions and the first traffic characteristic. The multiple target positions and the first traffic characteristic are inputted to the preset function to obtain the value of each reference point. The traffic change curve of the traffic intersection is generated based on values of each reference point.  A first corresponding relationship between the first traffic characteristic at each target position and the traffic change curve may also be preset.  The traffic change curve of the traffic intersection may be determined based on the first corresponding relationship.  A target value of each of a plurality of target points on the traffic change curve is determined.  The first traffic change information is generated based on the target value of each of the plurality of target points.  The target value of each of the plurality of target points on the traffic change curve is determined.  The first traffic change information is generated based on the target value of each of the plurality of target points. Consequently, analyzing based on the change curve improves the reliability of determining the first traffic change information.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
Consider claim 1, the best reference found during the process of examination,Xu (US 20220018674 A1), discloses an approach is provided for providing a recommended route and departure time combination based on real-time estimated times of arrival (ETAs). The approach, for example, involves determining a plurality of candidate routes between an origin and at least one destination. The approach also involves retrieving real-time information, historical information, predicted information, or a combination thereof associated with the origin, the destination, the plurality of candidate routes, or a combination thereof. The approach further involves calculating respective cost values (e.g., ETAs) for traveling for the plurality of candidate routes at a plurality of different departure times. The respective cost values are based on the real-time information, the historical information, the predicted information, or a combination thereof. The approach further involves determining a recommended route and departure time combination based on the respective cost values. The approach further involves providing the recommended route and departure time combination as an output.
Consider claim 1, another best reference found during the process of examination,Mulligan (US 11055991 B1), discloses systems, methods, and devices are disclosed for improving traffic safety and efficiency. The system includes various signal transmitters and receivers positioned throughout roadways, within automobiles, in smartphones, or supported by a cellular network backbone, for distributing traffic related information to users and traffic controller equipment. Embodiments of the present disclosure allow for vehicles and/or pedestrians to initiate a dual-transmission of cellular and RF signals for changing a traffic light state, where the first signal received at a traffic intersection controller unit is processed for changing the traffic light state (e.g., changing a light from red to green on-demand). Other embodiments of the present disclosure allow for users to receive visible and/or audible traffic related alerts on mobile devices, where the alerts are based on data shared between nearby drivers, pedestrians, and the traffic controlling equipment.
Claims 6 and 11 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 6 and 11 are patentable over related arts.  Claims 2, 4-5, 7, 9, 10, 12, 14 and 15 depend from claims 1, 6, and 11, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689